90 N.Y.2d 877 (1997)
684 N.E.2d 273
661 N.Y.S.2d 824
The People of the State of New York, Respondent,
v.
Richard Bond, Appellant.
Court of Appeals of the State of New York.
Argued June 5, 1997
Decided July 2, 1997.
Nancy E. Little, New York City, and Daniel L. Greenberg for appellant.
Richard A. Brown, District Attorney of Queens County, Kew Gardens (Young C. Lee, Linda Cantoni and John M. Castellano of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*878MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant was charged with second degree murder, first degree reckless endangerment and second degree criminal possession of a weapon in connection with an incident in which he fired a volley of rifle shots at a group of people who were standing in front of a grocery store. The murder count arose out of the death of an innocent bystander, Lloyd Pearsol, who was fatally injured by a stray bullet while standing inside the store. Defendant claimed that he had fired his rifle when he saw several individuals in the group outside the store gesture as if to draw their own weapons. In response to a request from both sides, the court charged the jury on the defense of justification.
On this appeal, defendant argues that the trial court's instruction was erroneous because it indicated that the justification defense was available only if defendant reasonably believed that Pearsol was about to use deadly physical force against him. However, defense counsel's brief objection at trial to the court's justification instruction was not sufficient to preserve defendant's present appellate claim. We have examined defendant's remaining contention about the propriety *879 of his consecutive sentences and have found that claim to be meritless.
Order affirmed in a memorandum.